Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 1 of 8            FILED
                                                                   2020 Sep-11 PM 02:57
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




            EXHIBIT 1
      Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 2 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,             )
                                           )
                          Plaintiff,       )
                                           )
                                           ) Civil Action File No.
                                           ) 2:18-cv-1534-KOB
                                           )
      v.                                   )
                                           )
CHUBB CUSTOM INSURANCE                     )
COMPANY, DEFENDANTS A-M,                   )
and DEFENDANTS N-Z,                        )
                                           )
                          Defendants.      )

    DEFENDANT CHUBB CUSTOM INSURANCE COMPANY’S RULE
      26(a)(2) DISCLOSURE OF EXPERT WITNESS TESTIMONY

      Defendant Chubb Custom Insurance Company (“Chubb”), pursuant to Rule

26(a)(2) of the Federal Rules of Civil Procedure and this Court’s Scheduling Order

[Doc. 18], discloses that the following individuals may be utilized by Chubb as

expert witnesses to present evidence at trial:

      1.     Wade Bushman
             Executive Partner
             YOUNG & Associates
             2870 Peachtree Road, #430
             Atlanta, Georgia 30305

      Mr. Bushman is expected to testify as an expert regarding his inspection and

evaluation of the claimed damages to the property of plaintiff Haman, Inc. d/b/a
       Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 3 of 8




Knights Inn (“Haman”) as a result of the March 22, 2014 fire. Mr. Bushman also is

expected to testify regarding the estimated cost to repair the property. As required

by Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure, copies of Mr.

Bushman’s estimate, his current curriculum vitae, and a statement of the

compensation to be paid to Mr. Bushman for his work in this case are attached to

this disclosure as Exhibit “1.”

       2.    Ned Fortenberry, P.E.
             Engineering Design & Testing Corp.
             Post Office Box 610406
             Birmingham, Alabama 35261

       Mr. Fortenberry is expected to testify as an expert regarding his inspection

and evaluation of the claimed damages to plaintiff’s property as a result of the March

22, 2014 fire. Mr. Fortenberry also is expected to testify regarding the extent of the

claimed damages to plaintiff’s property. As required by Rule 26(a)(2)(B) of the

Federal Rules of Civil Procedure, copies of Mr. Fortenberry’s report, his current

curriculum vitae, a list of cases in which he has testified at trial or by deposition

during the previous four (4) years, and a statement of the compensation to be paid to

Mr. Fortenberry for his work in this case are attached to this disclosure as Exhibit

“2.”

       3.    Tom Sumner
             Certified Industrial Hygienist
             J.S. Held (formerly known as U.S. Health and Environmental Liability
             Management, LLC)
                                        -2-
      Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 4 of 8




             365 Canal Street, Suite 2760
             New Orleans, Louisiana 70130

      Mr. Sumner is expected to testify as an expert regarding his inspection and

evaluation of the claimed smoke damages to plaintiff’s property as a result of the

March 22, 2014 fire. Mr. Sumner also is expected to testify regarding the impact of

smoke on plaintiff’s property. As required by Rule 26(a)(2)(B) of the Federal Rules

of Civil Procedure, copies of his report, his current curriculum vitae, a list of cases

in which he has testified at trial or by deposition during the previous four (4) years,

and a statement of the compensation to be paid to Mr. Sumner for his work in this

case are attached to this disclosure as Exhibit “3.”

      4.     Stephen Trauth
             Industrial Hygienist
             (formerly employed by U.S. Health and Environmental Liability
             Management, LLC)
             Sedgwick Inc.
             4051 Veterans Memorial Blvd, Suite 400
             Metairie, Louisiana 70002

      Mr. Trauth is expected to testify as an expert regarding his inspection and

evaluation of the claimed smoke damages to plaintiff’s property as a result of the

March 22, 2014 fire. Mr. Trauth also is expected to testify regarding the impact of

smoke on plaintiff’s property. As required by Rule 26(a)(2)(B) of the Federal Rules

of Civil Procedure, copies of his report, his current curriculum vitae, and a statement




                                         -3-
       Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 5 of 8




of the compensation to be paid to Mr. Trauth for his work in this case are attached

to this disclosure as Exhibit “4.”

      5.       Steve Lehman
               Regional Consultant
               YOUNG & Associates
               2870 Peachtree Road, #430
               Atlanta, Georgia 30305

      Mr. Lehman is expected to testify as an expert regarding his inspection and

evaluation of the claimed wind damages to plaintiff’s property that purportedly

occurred on or about April 28, 2014. Mr. Lehman also is expected to testify

regarding the estimated cost to repair the property. As required by Rule 26(a)(2)(B)

of the Federal Rules of Civil Procedure, copies of Mr. Lehman’s inspection reports

and estimate, his current curriculum vitae, and a statement of the compensation to

be paid to Mr. Lehman for his work in this case are attached to this disclosure as

Exhibit “5.”

      6.       Kurt D. Mulder, P.E.
               Engineering Design & Testing Corp.
               Post Office Box 610406
               Birmingham, Alabama 35261

      Mr. Mulder is expected to testify as an expert regarding his inspection and

evaluation of the claimed wind damages to plaintiff’s property that purportedly

occurred on or about April 28, 2014. Mr. Mulder also is expected to testify regarding

the cause of the claimed damages to plaintiff’s property. As required by Rule


                                        -4-
      Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 6 of 8




26(a)(2)(B) of the Federal Rules of Civil Procedure, copies of Mr. Mulder’s report,

his current curriculum vitae a list of cases in which he has testified at trial or by

deposition during the previous four (4) years, and a statement of the compensation

to be paid to Mr. Mulder for his work in this case are attached to this disclosure as

Exhibit “6.”

      Respectfully submitted this 28th day of June, 2019.
                                           /s/ Michelle A. Sherman
                                           WAYNE D. TAYLOR
                                           Georgia Bar No. 701275
                                           Admitted pro hac vice
                                           MICHELLE A. SHERMAN
                                           Georgia Bar No. 835980
                                           Admitted pro hac vice
                                           MOZLEY, FINLAYSON &
                                           LOGGINS LLP
                                           1050 Crown Pointe Parkway, Suite
                                           1500
                                           Atlanta, Georgia 30338
                                           Tel: (404) 256-0700
                                           Fax: (404) 250-9355
                                           wtaylor@mfllaw.com
                                           msherman@mfllaw.com

                                           -and-

                                          MARK D. HESS
                                          Alabama Bar No. ASB-0008-E66M
                                          HAND ARENDALL HARRISON
                                          SALE LLC
                                          1801 5th Avenue North, Suite 400
                                          Birmingham, Alabama 35203
                                          Tel: (205) 324-4400
                                          Fax: (205) 322-1163
                                          MHess@handarendall.com
                                        -5-
Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 7 of 8




                                Attorneys for Defendant
                                Chubb Custom Insurance Company




                              -6-
      Case 2:18-cv-01534-KOB Document 119-1 Filed 09/11/20 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I hereby certify that on the 28th day of June, 2019 a copy of DEFENDANT
CHUBB CUSTOM INSURANCE COMPANY’S RULE 26(a)(2)
DISCLOSURE OF EXPERT WITNESS TESTIMONY was electronically
mailed to the following: Gary V. Conchin, Kenneth B. Cole, Jr., Franklin Taylor
Rouse, and Gregory A. Brockwell, and Jason R. Smith.

                                    /s/ Michelle A. Sherman
                                    Michelle A. Sherman
                                    Georgia Bar No. 835980
                                    Admitted pro hac vice
